TANNER, P. J.
This is an action at law brought for the breach of the arbitration clause set forth in the case of Paolino vs. Phelps, et al., No. 71927, and is heard upon demurrer to the first count of the declaration.
Referring to the opinion in that case, we hold that while! the arbitration clause is no bar to an action upon the contract, it is, nevertheless, a valid clause of arbitration. We therefore can not say that an action may not be predicated upon the breach of this clause of arbitration.
The demurrer is 'therefore overruled.